                  Case 5:20-cv-00448 Document 1 Filed 04/09/20 Page 1 of 7




                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF TEXAS
                                         SAN ANTONIO DIVISION


EQUAL EMPLOYMENT OPPORTUNITY              )
COMMISSION,                               )
                                          )                      CIVIL ACTION NO.
                        Plaintiff,        )
                                          )
v.                                        )                      COMPLAINT 5:20-cv-448
                                          )
GREAT RENTALS AND EVENTS, L.L.C.          )
D/B/A GREAT EVENTS                        )
                                          )                      JURY TRIAL DEMANDED
                                          )
                        Defendant.        )
__________________________________________)

                                       NATURE OF THE ACTION

          This is an action under Title VII of the Civil Rights Act of 1964 and Title I of the Civil

Rights Act of 1991 to correct unlawful employment practices on the basis of sex and retaliation,

and to provide appropriate relief to Yolanda Gonzalez (“Gonzalez”), who was adversely affected

by such practices. As alleged with greater particularity below, the U.S. Equal Employment

Opportunity Commission (the “Commission” or “EEOC”) alleges Great Rentals and Events, LLC

d/b/a Great Events (“Defendant” or “Great Events”), subjected Gonzalez to a hostile work

environment because of her sex, female, in violation of Section 703(a) of Title VII. The

Commission further alleges that Defendant subjected Gonzalez to unlawful retaliation after she

engaged in the protected activities of objecting to and reporting sex harassment in violation of

Section 704(a) of Title VII.

                                       JURISDICTION AND VENUE

          1.        Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337, 1343

and 1345. This action is authorized and instituted pursuant to Section 706(f)(1) and (3) of Title

Plaintiff’s Original Complaint                                                                         1
                  Case 5:20-cv-00448 Document 1 Filed 04/09/20 Page 2 of 7




VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-5(f)(1) and (3) (“Title VII”)

and pursuant to Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

          2.        The employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the Western District of Texas, San Antonio

Division.

                                                 PARTIES

          3.        Plaintiff, the Commission, is the agency of the United States of America charged

with the administration, interpretation, and enforcement of Title VII and is expressly authorized to

bring this action by Sections 706(f)(1) and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(1).

          4.        At all relevant times, Defendant has continuously been a limited liability company

doing business in the State of Texas, and the City of San Antonio, and has continuously had at

least fifteen (15) employees.

          5.        At all relevant times, Defendant has continuously been an employer engaged in an

industry affecting commerce within the meaning of Sections 701(b), (g), and (h) of Title VII, 42

U.S.C. §§ 2000e (b), (g), and (h).

                                  ADMINISTRATIVE PROCEDURES

          6.        More than thirty days prior to the institution of this lawsuit, Yolanda Gonzalez filed

a charge with the Commission alleging violations of Title VII by Defendant.

          7.        On July 31, 2019, the Commission found reasonable cause to determine that the

Defendant violated Title VII when it subjected Gonzalez to a hostile work environment because

of her sex, female, and then retaliated against her. The Commission then invited Defendant to join

it in informal methods of conciliation to endeavor to eliminate the unlawful employment practices

and provide appropriate relief. After issuing the Letter of Determination to Defendant, the


Plaintiff’s Original Complaint                                                                          2
                  Case 5:20-cv-00448 Document 1 Filed 04/09/20 Page 3 of 7




Commission engaged in communications with the Defendant to provide it with the opportunity to

remedy the discriminatory practices described in the Letter of Determination.

          8.        On September 9, 2019, the Commission issued Defendant a Notice of Failure of

Conciliation, advising Defendant that the Commission was unable to secure an acceptable

conciliation agreement.

          9.        All conditions precedent to the institution of this lawsuit have been fulfilled.

                                           STATEMENT OF CLAIMS


          10.       Yolanda Gonzalez was hired by the Defendant as an event rental coordinator in

approximately March of 2018. Beginning in approximately March of 2018, Defendant engaged in

unlawful employment practices at its San Antonio facility in violation of Section 703(a) of Title

VII, 42 U.S.C. §2000e-2(a) and Section 704(a) of Title VII, 42 U.S.C. § 2000e-3(a).

          11.       Defendant’s owner engaged in sex discrimination against Gonzalez by subjecting

her to severe, pervasive, unwanted, and degrading harassment, and by creating and maintaining a

hostile work environment, because of her sex (female). The harassment to which Ms. Gonzalez

was subjected as part of an overall hostile workplace environment included but was not limited to

sexist comments that were degrading to women, as well as comments of a sexual nature about the

appearance and attire of her and other female employees.

          12.       The unlawful harassment, which was perpetrated by Defendant’s owner, Lawrence

Roth (“Roth”) included, but was not limited to, the following conduct that created a hostile work

environment based on sex:

          •         Roth stated that “all women are worthless because they have kids;”
          •         Roth referred to a female co-worker as a “hooker” in front of Gonzalez;
          •         In front of coworkers, Roth discussed a hypothetical in which Gonzalez’s blouse
                    fell off in an attempt to humiliate Gonzalez;
          •         Roth told Gonzalez that “if you were to get pregnant, you’d be of less value to my

Plaintiff’s Original Complaint                                                                         3
                  Case 5:20-cv-00448 Document 1 Filed 04/09/20 Page 4 of 7




                    company because you’d have to miss work to be with your kids;”
          •         Roth stated that “women are irresponsible, they think they own the place,” after a
                    female employee called in sick;
          •         Roth made sexual comments about Gonzalez’s appearance, telling her “you would
                    look good even in a burlap sack;”
          •         Roth told Gonzalez he would pay her even if she just “stood around so he could
                    look at her.” When Gonzalez told Roth that this remark was inappropriate, he
                    responded by stating “it’s not like I’m telling you to model a bikini;” and
          •         On an almost daily basis, Roth would address female employees as “little girls” and
                    would make comments such as “okay little girls, it’s time to go to bed, Daddy has
                    to put you to bed.” Roth persisted in making these comments despite complaints
                    from his employees.

          13.       After Gonzalez complained of this conduct to a human resources official, the

Defendant failed to take prompt or effective action to reasonably prevent, correct, or remedy the

unwelcome and offensive conduct that created a hostile work environment with regard to women.

The human resources official instead, simply explained that there was little she could do because

Roth owned the company. Rather than taking reasonable lawful steps to remedy the hostile work

environment or addressing Gonzalez’s protected complaint, the human resources official instead

advised Roth to simply fire Gonzalez.

          14.       The Defendant retaliated against Gonzalez by terminating her because of her

protected opposition to the owner’s harassing conduct.

          15.       The Defendant is liable for the hostile work environment based on sex because it

was created and maintained by Defendant’s proxy and owner, who was also a supervisor in

Gonzalez’s chain of command.

          16.       The effect of the practices complained of in paragraphs 10 through 15 above has

been to deprive Gonzalez of equal employment opportunities and to otherwise adversely affect her

status as an employee because of her sex, female, and in retaliation for opposing such unlawful

practices.

          17.       The unlawful employment practices complained of in paragraphs 10 through 15
Plaintiff’s Original Complaint                                                                        4
               Case 5:20-cv-00448 Document 1 Filed 04/09/20 Page 5 of 7




above were intentionally undertaken by the Defendant and its agents.

        18.      The unlawful employment practices complained of in paragraphs 10 through 15

above were done with malice or with reckless indifference to the federally protected rights of

Yolanda Gonzalez.

                                         PRAYER FOR RELIEF

        Wherefore, the Commission respectfully requests that this Court:

        A.       Grant a permanent injunction enjoining Defendant, its officers, agents, servants,

employees, attorneys, and all persons in active concert or participation with it, from maintaining a

hostile work environment on the basis of sex, female, and from any other employment practice

which discriminates on the basis of sex, female;

        B.       Grant a permanent injunction enjoining Defendant, its agents, servants, employees,

attorneys, and all persons in active concert or participation with it, from engaging in retaliation

against current, future or former employees who have opposed practices made unlawful by Title

VII, who have participated in a proceeding under Title VII by filing a charge of discrimination

with the Commission, or who have otherwise engaged in protected activity under Title VII;

        C.       Order Defendant to institute and carry out policies, practices, and programs which

provide equal employment opportunities for women and for all employees who oppose, or who

have opposed unlawful discriminatory employment practices, or who have participated in a

proceeding under Title VII, or have otherwise engaged in protected activity, and which eradicate

the effects of their past and present unlawful employment practices;

        D.       Order Defendant to provide Yolanda Gonzalez appropriate back pay with

prejudgment interest, in an amount to be determined at trial, and other affirmative relief necessary

to eradicate the effects of their unlawful employment practices, including, but not limited to




Plaintiff’s Original Complaint                                                                Page 5
                 Case 5:20-cv-00448 Document 1 Filed 04/09/20 Page 6 of 7




reinstatement of Yolanda Gonzalez or front pay in lieu thereof;

            E.     Order Defendant to make whole Yolanda Gonzalez by providing compensation for

past and future pecuniary losses resulting from the unlawful employment practices described 10

through 15 above, in an amount to be determined at trial;

            F.     Order Defendant to make whole Yolanda Gonzalez by providing compensation for

past and future non-pecuniary losses resulting from the unlawful employment practices as

described in paragraphs 10 through 15 above, including but not limited to, humiliation, emotional

pain and suffering, stress, anxiety, inconvenience, and loss of enjoyment of life, in amounts to be

determined at trial;

            G.     Order Defendant to pay Yolanda Gonzalez punitive damages for its malicious or

reckless conduct as described in the paragraphs 10 through 15 above, in amounts to be determined

at trial;

            H.     Grant such further relief as the Court deems necessary and proper in the public

interest; and

            I.     Award the Commission its costs in this action.

                                        JURY TRIAL DEMAND

            The Commission requests a jury trial on all questions of fact raised by its complaint.

                                                         Respectfully submitted,

                                                         SHARON FAST GUSTAFSON
                                                         General Counsel

                                                         GWENDOLYN YOUNG REAMS
                                                         Associate General Counsel

                                                         ROBERT A. CANINO
                                                         Regional Attorney
                                                         Oklahoma Bar No. 011782



Plaintiff’s Original Complaint                                                                       Page 6
               Case 5:20-cv-00448 Document 1 Filed 04/09/20 Page 7 of 7




                                             EDWARD JUAREZ
                                             Supervisory Trial Attorney
                                             Texas Bar No. 24019498

                                             /s/ Philip Moss
                                             PHILIP MOSS
                                             Trial Attorney
                                             Texas State Bar No. 24074764
                                             Email: philip.moss@eeoc.gov

                                             EQUAL EMPLOYMENT
                                             OPPORTUNITY COMMISSION
                                             San Antonio Field Office
                                             5410 Fredericksburg Rd., Suite 200
                                             San Antonio, Texas 78229-3555
                                             Telephone: (210) 640-7570
                                             Facsimile: (210) 281-7669

                                             ATTORNEYS FOR PLAINTIFF




Plaintiff’s Original Complaint                                                    Page 7
